No. 04-02-00193-CR
Danny OCHOA,
Appellant
v.
The STATE of Texas,
Appellee
From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-1671
Honorable Sam Katz, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	June 19, 2002
DISMISSED FOR LACK OF JURISDICTION
	Danny Ochoa seeks to appeal his felony conviction based on a plea of guilty.  The punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by Ochoa.
To invoke the court's jurisdiction over this appeal, rule 25.2(b)(3) requires that the notice of appeal
specify that the appeal is from a jurisdictional defect, specify that the substance of the appeal was
raised by written motion and ruled on before trial, or state that the trial court granted permission to
appeal.  Tex. R. App. P. 25.2(b)(3).  Because Ochoa's notice of appeal does not meet any of the
requirements of rule 25.2(b)(3), our jurisdiction has not been properly invoked, and the appeal is
dismissed for lack of jurisdiction.   See  White v. State, 61 S.W.3d 424, 428 (Tex. Crim. App. 2001).
	
							PER CURIAM
DO NOT PUBLISH